DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/27/2022 has been entered.

Claim Objections
Claims 7 and 13 are objected to because of the following informalities:
Claims 7 and 13 recite “the second magnet engages a portion of the first magnet housing in a first position to prevent the liquid from passing through the first housing.”
However, claim 1 (upon which claim 7 depends) and claim 13 already refer to a first position (see, claim 1, line 9 and claim 13, line 16). 
Thus, the above cited subject matter should be amended to clearly refer back to the first position already claimed, for instance, by amending the subject matter from “a first position” to “the first position”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-6 and 8-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strybel (U.S. Pat. 4,458,719, hereinafter “Strybel”) in view of Tarazona et al (U.S. Pat. 6,935,364 B1, hereinafter “Tarazona”).
Regarding claim 1, Strybel discloses a valve 10 (Fig. 1) for regulating the flow of a liquid therethrough comprising: 
a first housing 17/24 (Fig. 1) having an inlet 23 (Fig. 1) for receiving the liquid into the first housing and an outlet 31 (Fig. 2) for allowing the liquid to leave the first housing; 
a second housing 13 (Fig. 1) removably attachable to the outlet of the first housing; and 
a sealing member 35/36 (Fig. 2) disposed in the first housing adjacent the outlet, the sealing member sealing a distal end of the outlet in the first housing when the second housing is disengaged from the first housing (i.e., in the disengaged position shown in Fig. 2, the sealing member seals the outlet 31, including its distal end at 32, until such time that the two housings are engaged which causes a core depressor 33 to move upward and open the fluid path between the first and second housings).  
It is noted that Strybel does not appear to disclose:
a first magnet disposed in the first housing in a predetermined position, the first magnet being stationary relative to the first housing; and
a second magnet disposed in the first housing, the second magnet movable relative to the first magnet and the first housing between a first position and a second position and closing a resealable opening in the first housing in the first position.
Tarazona discloses a pressure-activated valve arrangement in which a first magnet 16 is disposed in a housing in a predetermined position stationary relative to the first housing (e.g., the first magnet is held in place between mounting aid 5 and seat 10), and 
a second magnet 14 disposed in the same housing, the second magnet 14 movable relative to the first magnet 16 and the first housing between:
a first position (i.e., a fully shut position) and 
a second position (i.e., a fully open position) and closing a resealable opening in the first housing in the first position (i.e., in the fully shut position, a valve sealing pad engages seat 10 to close an opening in the valve) due to the attraction of the second magnet to the first magnet (i.e., the attractive force between magnets 14 and 16 normally closes the resealable opening in the valve, and when a pressure differential created by fluid traveling through the valve overcomes the attractive force between magnets 14 and 16, the seal pad 15 separates from the seat 10 to allow the passage of fluid through the valve; see col. 3, lines 24-38).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Strybel to provide a first magnet disposed in the first housing in a predetermined position, the first magnet being stationary relative to the first housing; and a second magnet disposed in the first housing, the second magnet movable relative to the first magnet and the first housing between a first position and a second position and closing a resealable opening in the first housing in the first position due to attraction of the second magnet to the first magnet, as taught in Tarazona, in order to relieve high pressure within the conduit (see Tarazona at col. 1, lines 10-15) in a substantially oscillation-free manner while still maintaining large internal clearance (see Tarazona at col. 1, lines 30-35). 
Regarding claim 4, Strybel discloses that the outlet of the first housing is in fluid communication with the opening in the second housing (see col. 4, lines 36-39 disclosing that fluid is passed between hose 11 and pressure line 12).
Regarding claim 5, Strybel discloses that the sealing member includes an elastic member (i.e., spring 36; Fig. 2) that engages a portion of the first housing (i.e., at retainer shoulder 37; see Fig. 2) and the second housing has a projection 14 (Fig. 2)  that engages the sealing member and compresses the elastic member when the second housing engages the first housing (i.e., the projection pushes upon the core depressor 32 which engages the sealing member and compresses the elastic member when the first and second housing is engaged; see col. 4, lines 11-15).  
Regarding claim 6, Strybel discloses that the first housing comprises: 
a catheter connector 23 having a proximal end and a distal end, the proximal end of the catheter connector having the inlet, the inlet configured to engage a tubing (e.g., connector 23 may engage a tubing 11; the limitation of “catheter connector” does not impart a specific structure to the connector that is different from the connector shown in the Strybel reference).
Further, Strybel discloses a housing 19 that, in the combination of Strybel and Tarazona, would function as a first magnet housing disposed in the distal end of the catheter connector 23. However, Strybel does not explicitly disclose the first and second magnet housings.
However, Tarazona discloses a first magnet housing (within housing 2) having the first magnet 16 secured therein; and a second magnet housing 3. Further, as per claim 7, the second magnet 14 is slidably disposed within the second magnet housing 3 (i.e., the second magnet 14 slides along with the seal pad 15 within the second magnet housing 3).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Strybel in order to provide the first and second magnet housings as taught in Tarazona in order to ensure that the first and second magnets functioned appropriately. A skilled artisan would have recognized the feasibility of incorporating the two magnets and the first and second magnet housings within the housing 19 with a reasonable expectation of success in arriving at the claimed invention.
Further, Strybel discloses a drain end 48 (see Fig. 2 of Strybel), which in the combination of Strybel and Tarazona would be attached to the second magnet housing and having the outlet 32, the outlet in fluid communication with the inlet in the catheter connector.
Regarding claim 8, the limitation of “the tubing is configured to be inserted into the bladder of a person” recites an intended use of the tubing that does not appear to impart any particular structure to the tubing; in this case it is recognized that tubing of a variety of dimensional characteristics, including those in Strybel, can be inserted into the bladder of a person).
Regarding claims 9 and 10, Strybel discloses a valve for regulating the flow of a liquid therethrough comprising: 
a first housing 17/24 (Fig. 1) having an inlet 23 (Fig. 1) for receiving the liquid into the first housing and an outlet 31 (Fig. 2) for allowing the liquid to leave the first housing, the inlet and outlet being in fluid communication with one another; and
a second 13 (Fig. 1) housing removably attachable to the outlet of the first housing; and
a magnetically sealable opening, e.g., at the passage 26, disposed in the first housing between the inlet and the outlet; and
and a sealing member 35/36 (Fig. 2) disposed in the first housing adjacent the outlet, the sealing member sealing the distal end of the outlet in the first housing when the second housing is disengaged from the first housing (i.e., in the disengaged position shown in Fig. 2, the sealing member seals the outlet 3, including its distal end at 32,  until such time that the two housings are engaged which causes a core depressor 33 to move upward and open the fluid path between the first and second housings).
It is noted that Strybel does not appear to disclose at least one magnet disposed in the first housing adjacent the magnetically sealable opening, the at least one magnet comprising a first magnet and a second magnet; 
the first magnet disposed in the first housing in a predetermined position, the first magnet being stationary relative to the first housing; and 
the second magnet disposed in the first housing, the second magnet movable relative to the first magnet and closing the magnetically sealable opening in a first position.
Tarazona discloses a pressure-activated valve arrangement in which a first magnet 16 is disposed in a housing in a predetermined position stationary relative to the first housing (e.g., the first magnet is held in place between mounting aid 5 and seat 10), and 
a second magnet 14 disposed in the same housing, the second magnet 14 movable relative to the first magnet 16 and the first housing between:
a first position (i.e., a fully shut position) and 
a second position (i.e., a fully open position) and closing a resealable opening in the first housing in the first position (i.e., in the fully shut position, a valve sealing pad engages seat 10 to close an opening in the valve) due to the attraction of the second magnet to the first magnet (i.e., the attractive force between magnets 14 and 16 normally closes the resealable opening in the valve, and when a pressure differential created by fluid traveling through the valve overcomes the attractive force between magnets 14 and 16, the seal pad 15 separates from the seat 10 to allow the passage of fluid through the valve; see col. 3, lines 24-38).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Strybel to provide a first magnet disposed in the first housing in a predetermined position, the first magnet being stationary relative to the first housing; and a second magnet disposed in the first housing, the second magnet movable relative to the first magnet and the first housing between a first position and a second position and closing a resealable opening in the first housing in the first position due to attraction of the second magnet to the first magnet, as taught in Tarazona, in order to relieve high pressure within the conduit (see Tarazona at col. 1, lines 10-15) in a substantially oscillation-free manner while still maintaining large internal clearance (see Tarazona at col. 1, lines 30-35). 
Regarding claims 11 and 12 , Strybel discloses a cantilevered latch (i.e., formed by groove 49 and cantilevered portion extending distally of element 39 toward shoulder 47) having a first end and a second end, the first end being fixedly attached to the second housing and extending beyond second housing (i.e., the latch is shown to extend distally of the housing 13) to engage the first housing to maintain the second housing in contact with the first housing (i.e., when engaged, the finger 50 of a latch on the first housing engages the groove 49 on the cantilevered latch; see col. 4, lines 29-35).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strybel (U.S. Pat. 4,458,719) in view of Tarazona et al (U.S. Pat. 6,935,364 B1), further in view of Wells et al (U.S. Pat. 5,709,243, hereinafter “Wells”).
Regarding claim 3, it is noted that Strybel does not appear to disclose that the valve comprises a vent disposed in the second housing.
Wells discloses a valve having a first housing 10 (Fig. 10) and a second housing 220 (Fig. 7) and a vent 215 disposed in the second housing 220.
Further, Tarazona discloses that the first and second magnets allow the flow of fluid, such as gas, through an outlet 6, which functions as a vent for high pressure gas.
A skilled artisan would have found it obvious at the time of the invention to modify the device of Strybel and Tarazona, according to the teaching in Wells, since Tarazona already discloses an outlet for venting high pressure gas, and implementing such a vent in the second housing would prevent an undesirable build-up of pressure as the first and second housing are engaged (see Wells at col. 9, lines 44-49).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, the closest prior art of Tarazona does not appear to disclose that the second magnet engages a portion of the first magnet housing in a first position to prevent the liquid from passing through the first housing.
Claim 13 is allowed for reciting the above subject matter in combination with the total structure and function of the claim.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot based on the new ground of rejection of Strybel in view of Tarazona, which appears to render moot the matters specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/18/2022